                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ATLANTIC CASUALTY
 INSURANCE COMPANY

                               Plaintiff,   Cause No. CV-18-00105-JTJ

 vs.                                        ORDER TO DISMISS WITH
                                            PREJUDICE AS FULLY SETTLED
 Allen Adams, A-1 Contractors, Inc.,
 Daniel Brannon, III, and John Does 1 -
 10.

                          Defendants.


       Upon review of Plaintiff, Atlantic Casualty Insurance Company’s

Unopposed Motion to Dismiss with Prejudice as Fully Settled, and good cause

appearing therefore, IT IS HEREBY ORDERED that this case is dismissed on the

merits with prejudice, as fully and finally compromised, each party to pay their

own costs and fees.

       DATED this 22nd day of August, 2019
